Citation Nr: 0416428	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wound to the right shoulder affecting Muscle Group II, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952, and from May 1953 to August 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which, in part, denied the 
veteran's claim of entitlement to an increased rating for 
residuals of gunshot wound to the right shoulder affecting 
Muscle Group II, evaluated as 20 percent disabling.  The 
veteran appealed, and in August 2002, the Board denied the 
claim.  

Following the Board's August 2002 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2003, while his case was pending at the 
Court, the VA 's Office of General Counsel and appellant's 
representative filed a Joint Motion requesting that the Court 
vacate that part of the August 2002 Board decision that 
denied an increased rating for residuals of gunshot wound to 
the right shoulder affecting Muscle Group II.  That same 
month, the Court issued an Order vacating that part of the 
August 2002 Board decision that denied an increased rating 
for residuals of gunshot wound to the right shoulder 
affecting Muscle Group II.

In its August 2002 decision, the Board stated that in April 
2002, the veteran's representative amended the claim to 
include service connection for a tender scar, with reference 
to the March 2000 VA examination report.  The Board referred 
this claim to the RO for appropriate action.  This claim has 
still not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for apporopriate 
action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 




REMAND

In its August 2002 decision, the Board noted that in a March 
1998 VA examination report the veteran was shown to have had 
110 degrees of abduction in his right shoulder, and that in a 
March 2000 VA examination report he was shown to have only 40 
degrees of abduction.  However, the Board noted that the 
veteran had been diagnosed with adhesive capsulitis of the 
right shoulder, and that service connection was not in effect 
for this disorder.  The Board determined that the criteria 
for a rating in excess of 20 percent for residuals of gunshot 
wound to the right shoulder affecting Muscle Group II under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5302 were not met.  

A review of the Joint Motion shows that it was agreed that a 
remand is required because the Board failed to adequately 
discuss the holding in Mittleider v. West, 11 Vet. App. 181 
(1998) (holding that in cases where it is not possible to 
separate the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  It was 
further agreed that the Board failed to evaluate the 
veteran's disability under 38 C.F.R. § 4.73, Diagnostic Code 
5303 (Muscle Group III).

In light of the Mittleider issue raised in the Joint Motion, 
the Board has determined that the veteran must be afforded 
another examination which addresses the etiology of his 
nonservice-connected right shoulder adhesive capsulitis, and, 
if appropriate, the impact of this disorder on his right 
shoulder function.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should ascertain if, when and 
where the veteran has received any VA or 
non-VA treatment for his right shoulder 
symptoms after 2001 (i.e., after the most 
recent medical evidence of record).  The 
RO should obtain and associate with the 
claims folder all identified records.  

2.  The RO should schedule the veteran 
for an examination of his right shoulder.  
All indicated tests and studies, to 
include the ranges of motion in the right 
arm, should be accomplished and the 
findings then reported in detail.  

The examiner should provide an opinion as 
to whether the veteran currently has 
adhesive capsulitis of the right 
shoulder, and, if so, whether is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that the veteran's 
right shoulder adhesive capsulitis was 
caused or aggravated by his service-
connected disabilities.  The examiner 
should provide a rationale for all 
opinions.  The claims folder must be 
provided to the examiner for review.

If, and only if, the examiner determines 
that the veteran has adhesive capsulitis 
of the right should that was not caused 
or aggravated by his service-connected 
disabilities, the examiner should 
dissociate, to the extent possible, the 
symptomatology and impairment due to such 
nonservice-connected disorder.  If this 
cannot reasonably be done, the examiner 
should so state.  


3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, a 
supplemental statement of the case should 
be issued.  The RO should specifically 
consider the application of Diagnostic 
Code 5303, and whether it would result in 
an increased evaluation or a separate 
compensable evaluation.  If the veteran 
has failed to report for an examination, 
the provisions of 38 C.F.R. § 3.655 
should be cited and considered.  An 
appropriate period of time should be 
allowed for response to the SSOC.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


